DETAILED ACTION

	This is in reply to communication filed on 10/10/2022.
	Claims 2, 8 and 14 have been cancelled. 
	Claims 1, 7 and 13 have been amended. 
	Claims 1, 3-7, 9-13 and 15-18 are currently pending and have been examined.
	The earliest effective filing date of the present application is 02/26/2019.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Arguments
	In response to Applicant Arguments/Remarks filled on 10/10/2022:
Regarding Claim Rejections - 35 USC § 103:
	Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-18 have been fully considered and are persuasive.  The Claim Rejection 35 USC § 103 of claims 1, 3-7, 9-13 and 15-18 has been withdrawn. 
	The Remarks, page 19-21, recited “In this regard, at pages 15 and 16 of the New Final Office Action, Examiner agrees that none of Eisenson, Kroswek and Myers address the notion of overriding the directing of the identified one of the transport clients to transport the specified item responsive to an evaluation of a table of override rules. Instead, Examiner refers to U.S. Patent No. 2006/0195563 by Chapin et al. ("Chapin"). But, in Examiner's remarks at page 15, Examiner refers only to a "comparison means 106 [that] comprises a software module wherein the software module is an interface between the inventory database 104 and an at least two nodes 102". Examiner further recites paragraph [0067] of Chapin for the teaching that the software module … can retrieve inventory levels and perform a comparison analysis in which "a predetermined threshold is compared to the current inventory value" The foregoing does not identically disclose the newly claimed features of: * querying a table of override rules … *       directing the identified one of the transport clients to transport the specified item … the understock condition … the five references of of Eisenson, Kroswek, Myers, Brannigan and Chapin do not address the content of a query to a table of override rules and the directing of a transport client only if a responsive rule in the table does not prohibit the transport of the specified item”. The examiner agrees with the applicant as Chapin teaches provide a cost-effective mechanism by which multiple distribution points, geographically diverse and each managing its own inventory, can efficiently interchange items that have accumulated at one point and become deficient at another through the use of peer-to-peer transactions, thereby benefiting all involved parties, see Chapin [0031], and do not teach the claimed subject matter recited in claims. 
	The prior art used by the examiner within the final rejection, issued on 06/09/2022, of Eisenson in view of Kroswek further in view of Myers furthermore in view of Brannigan in view of Chapin do not teaching the claim limitations of “querying a table of override rules with an identity of the specified item, an identity of the one of the inventory holding clients publishing the overstock condition, an identity of the one of the inventory holding clients publishing the understock condition, an identity of the identified one of the transport clients and a cost of transportation by the identified one of the transport clients, and receiving in response an indication of whether or not the specified item is prohibited by an override rule referenced in the table to be transported from the one of the inventory holding clients publishing the overstock condition to the selected one of the one of the inventory holding clients indicating the understock condition , and, directing the identified one of the transport clients to transport the specified item in the indicated quantity from the one of the inventory holding clients indicating the overstock condition to the one of the inventory holding clients indicating the understock condition on condition that the override rules do not prohibit the specified item from being transported from the one of the inventory holding clients publishing the overstock condition to the selected one of the one of the inventory holding clients indicating the understock condition”. Accordingly, the examiner withdraws the 103 rejection. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se, which the courts have found to be non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 13 includes in the preamble “A computer program product for stock rebalancing, the computer program product including a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method.”. This claim, when viewed under its broadest reasonable interpretation includes both transitory and non-transitory embodiments.  However, the transitory embodiments are non-statutory.  Accordingly, when interrupted as transitory the claim is directed to non-statutory subject matter.  The examiner recommends amending claim 13 to include, “A non-transitory computer program product . . . .”
Claims 1, 3-7, 9-13 and 15-18 Distinguish over the Prior Art
3.	Claims 1, 3-7, 9-13 and 15-18 distinguish over the prior art for the following reasons: 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687             

                                                                                                                                                                                           
/PETER LUDWIG/Primary Examiner, Art Unit 3687